Warren E. Burger: Mr. Pirtle, you may proceed.
Robert L. Pirtle: Mr. Chief Justice, may it please the Court. I’m Robert Pirtle, attorney for the appellant in this case. This case comes to Court on appeal from the Supreme Court of the State of Washington. Part of the jurisdiction was noted on June 12, 1972. The facts in this case are relatively simple although complicated somewhat by later enacted legislation both by the State of Washington, the Colville Confederated Tribes and by later activities of the State and the appellant and the tribes and the Federal Government. We’ll begin here with the thorough recognition that Washington is Public Law 83-280 State. That is pursuant to that Act, it has taken jurisdiction, certain jurisdiction over Indians and Indian reservations. The reservation here is the Colville reservation in Eastern Washington comprising some 1.3 million acres. It is governed by a 14-member tribal council under a Constitution of by-laws approved by the Federal Government. Leonard Tonasket, the appellant here is a full-blood Indian. He is a direct descendant of Chief Tonasket of the Okanogan Band. In 1964, he borrowed some $6,000 of federally restricted funds with which to build a store on his trust allotment inside the reservation. That land was specifically approved by the Federal Government. He made and additional loan of $800 to with which to purchase cigarette inventory. That loan was also a federally restricted funds again approved by the Federal Government. He operated his store selling cigarettes and sundries and Indian artifacts and clothing as a trader on the reservation but without a federal trader’s license. He did not collect tax for the State of Washington nor for the tribe at that time. The State of Washington arrested him in 1967 and seized his cigarette inventory leaving the rest of his inventory intact. He then began this action inequity seeking a declaratory judgment as to his rights to make sales in the reservation on his trust land.
Potter Stewart: Is this case involved in a claim by the State of Washington only of the power to collect the taxes on sales to non-Indians or does it involve the claim generally on all sales? I couldn’t -- I wasn’t sure of that after reading the brief.
Robert L. Pirtle: I can clarify that for you, Your Honor. The State Supreme Court ruled that Public Law 83-280 specifically granted the State complete jurisdiction over Indian trading with no exceptions. Now, the State of Washington in its briefs in this case is willing to concede that the State has no jurisdiction over trade with respect to Indians.
Potter Stewart: That’s what I understood to say.
Robert L. Pirtle: But that’s not what the decision says.
Potter Stewart: Well, that’s what caused my confusion.
Robert L. Pirtle: I can understand that, Your Honor.
Warren E. Burger: I suppose buying a carton of cigarettes, an Indian selling a carton to another Indian is commerce within the Indian tribe, isn’t it?
Robert L. Pirtle: It is. That’s clearly Indian commerce within the federal constitutional definition, Your Honor. We contend that sales from the Indian to the non-Indian on the reservation also come within that definition.
William H. Rehnquist: But the Washington’s Sales Tax Law like that of most other States and that the tax is being -- is regard as being imposed on the seller and that he can pass it along to the buyer if he wants to but incidence of the tax is on him.
Robert L. Pirtle: True. It is, Your Honor.
Harry A. Blackmun: Part of the attorney’s question about the applicability of 280 in Washington having been raised in the state courts? I asked this because one of the amicus briefs suggested that it was not.
Robert L. Pirtle: Your Honor, I did not try this case in the Superior Court, so I’m somewhat at a disadvantage in that respect. I can assure you that I would’ve raised the question. It was not raised in the Superior Court nor argued in the Supreme Court. But it is a viable question as pointed out in that brief and it will be raised in the future. The Court would want to consider it.
Warren E. Burger: In the Supreme Court of Washington was this argument made as a distinction between the two kinds of sales or was it just an all-or-nothing?
Robert L. Pirtle: Now, I believe the argument was made with respect to the two kinds of sales but the Supreme Court decided to go all the way.
Harry A. Blackmun: But then do I understand you come here without the 280 suggestion having been made below. I take it that you are conceding this.
Robert L. Pirtle: That 280 is in fact effective in the State, Your Honor?
Harry A. Blackmun: That it was raised in the state courts, the applicability of 280.
Robert L. Pirtle: No, we have to distinguish in a very fine way here. I understood the previous question to mean is Public Law 83-280 actually legally approved in the State of Washington. That is has the State legally accepted jurisdiction? That is the contention that was not raised below. It was not briefed for the State Supreme Court and which will be raised in the later case. The other part of the question or as I understand it, the question you’re asking now is, how about the application of Public Law 83-280 to the facts of this case? That was raised in expense of the argument.
Harry A. Blackmun: I’m asking if that issue was raised in the state courts.
Robert L. Pirtle: It was Your Honor. Yes. And extensively argued.
Harry A. Blackmun: Now, one of the amicus briefs as I read it takes the other position, do I misread it?
Robert L. Pirtle: No, the amicus brief for the National Congress of American-Indians says, “There is a substantial question as to whether the State of Washington has complied with the federal requirements and assuming jurisdiction pursuant to Public Law 83-280 and the Court should recognize that fact in the consideration of this case.
Byron R. White: But that issue was not raised below?
Robert L. Pirtle: It was not and the Court may wish to remand it for the raising and briefing of that issue, Your Honor, especially from the Osburn, say, especially in the light of the new legislative history concerning Public Law 83-280 which has just been uncovered in the archives.
William H. Rehnquist: But everybody, trying the case in the Washington courts, in effect agreed and conceded that Washington had validly complied with the terms of that law.
Robert L. Pirtle: Well, I would not say it was conceded, Your Honor. It was not raised by the attorney representing the appellant below and I was not in the position to raise it in the Appellate Court as appellant counsel.
Potter Stewart: Today, in the proceeding on the premise around the hypothesis that 280 is in effect in the State of Washington, is it?
Robert L. Pirtle: Yes.
Potter Stewart: That’s my understanding.
Robert L. Pirtle: I am not conceding that but I’m --
Potter Stewart: No, no, you’re conceding on the hypothesis --
Robert L. Pirtle: -- of necessity in that position.
Potter Stewart: -- or the arguendo. That’s just you’re making the assumption that it is without conceding anything.
Robert L. Pirtle: True. Now, after this action was begun, the legislative activity which I referred to occurred. Washington passed a new Act concerning the regulation of cigarettes in 1972. That Act specifically authorized any citizen of the State of Washington to buy, possess and use two cartons of tax-free cigarettes without incurring tax liability. -- Excuse me?
William H. Rehnquist: Two cartons per year?
Robert L. Pirtle: Two cartons per person at any one given time. That is a possession matter.
William H. Rehnquist: You could go day after day and --
Robert L. Pirtle: True. And the Oregon tax is 4 cents which is 13 cents less in Washington. The Idaho tax is 7 cents which is 10 cents less and many, many State residents have been going back and forth across the borders bringing cigarettes in. That was the reason for the Act in 1972. Towns were being searched and the housewives of the important people on the State were very angry. Although, that’s outside the record but it’s well-known in the State of Washington. Now, after the Act which Governor Evans characterized as legitimatizing Indian sales to the extent of two cartons, the Colville Confederated Tribes enacted the Colville Tobacco Ordinance which makes the handling and sale of all cigarette products on the reservation a tribal enterprise. It requires that the outlets be licensed by the tribe. It requires that the operator have a license from the tribe, that the operation be conducted on trust land, that the operator have a federal trader’s license. It levies a tribal tax on every pack of cigarette sold on the reservation.
Harry A. Blackmun: I take it now. The appellant or petitioner here does have a federal trader’s license at this point?
Robert L. Pirtle: He does, Your Honor.
Harry A. Blackmun: Even though the record may not show that.
Robert L. Pirtle: The record, it’s in the appendix. It was not in the case below but of course, it occurred after the facts of this case happened. He has a license from the tribe and from the Federal Government as a licensed trader.
Harry A. Blackmun: Has it moot this Court?
Robert L. Pirtle: No, it has not, Your Honor. It’s still on his trust land in East Omak which is an Indian village.
William H. Rehnquist: So, the trust land is equal to the (Inaudible)?
Robert L. Pirtle: It is.
William H. Rehnquist: (Inaudible)
Robert L. Pirtle: Yes, Your Honor. It’s a trust allotment under the General Allotment Act. Now, the law which applies to this case is rather not preempting but the central issue emerges very clearly. That is, does Public Law 83-280 constitute a grant of tax jurisdiction to the State? The State Supreme Court says, “Yes, it constitutes a plenary grant of jurisdiction over Indians with only the exception set forth in 2 (b) and 4 (b) of the Act. The Court went further. It said it constitutes a complete grant to the State of Indian trading jurisdiction. Now, I would ask the Court to examine the Act. Putting in context, in 1953, Congress was considering a number of major cases of Indian legislation following four or five separate categories. Public Law 83-280 was merely one piece. It had a narrow legislative purpose. It was a law and order statute. It was specifically for the purpose fulfilling the hiatus in law-enforcement on the reservation from the criminal standpoint. It was for the purpose of providing a state form for the determination of civil litigation from the civil standpoint. And if you examine the Act, the language of the Act from page A-10 of brief, you’ll notice that it says that the jurisdiction given to the State is jurisdiction over civil causes of action and it provides that civil laws of the State that are of general applicability to private persons or private property shall have the same effect on Indian reservations. Now, the Court has to ask itself, is that language of plenary grant a jurisdiction? Consider it was respect to taxation. It says nothing about taxation but when Congress wants state taxes to apply on an Indian reservation, it says so in no uncertain terms. Look at the Claim of Termination Act on page 27 of the brief. It provides that after termination, the property shall be subject to the same taxes, state and federal, as in the case of non-Indians. Look at Menominee Termination Bill on page 30, provides that all statutes of the United States which affect Indians because of their status as Indians shall no longer be applicable and it provides that the laws of the State shall apply to the tribe and its members. That is plenary jurisdiction grant language. Now, Congress has made one general act with respect to state taxes on Indian reservations, that’s Buck Act which you’ve heard referred to in the other cases today. Congress said, “States, you may apply your taxes in federal reservations both income, use, sales but you may not apply them to Indian reservations.” That has never changed. Frost versus Wenie says, “Acts of Congress will not be deemed repealed by implication.”
Potter Stewart: Just you said about that, said you may apply your taxes when --
Robert L. Pirtle: To federal reservations but not Indian reservations.
Potter Stewart: Right.
Robert L. Pirtle: And that’s 4 U.S.C. 109. Now, when Congress wants state tax to apply on an Indian reservation, it says it. It says it with the expressed language. It provided in 25 U.S.C. Section 398 that minimal interest could be taxed. It provided in the Brown Stevens Bill, Public Law 291, 49 Statute 65 that taxation could apply with respect to one state. Congress knew what it was doing when it passed Public Law 83-280 and it said, “Now, we’re going to repeal certain statutes. We’re going to repeal 18 U.S.C. Section 1152.” That is the Act that applies the Federal Criminal Code on Reservations. It repealed it. Congress said, “We’re going to repeal 18 U.S.C. Section 1153. That is the Ten Major Crimes Act. But very significantly, Your Honors, Congress did not say, “We’re going to repeal the Traders Act.” Congress did not say, “We’re going to repeal the Buck Act.” Congress knew what it was repealing and what it was not repealing. If you look at the legislative history and especially the hearing which the Federal Government just find on archives, the hearing of the subcommittee of June 29, 1953, you’ll find the tax discussion concerning this Bill. The first one and I’m delighted to have found it because in that, Mr. Soloway who was chief counsel for the BIA discusses the question of subsidy to the States assuming jurisdiction under this Act and the Congressmen involved are Congressmen from all of the States with large Indian populations and they repeatedly say, “but what about the federal subsidy? Who will pay for the burden on the Court system? What about this jurisdiction, this additional law and order, cost to the States?” And Mr. Soloway says, “The Government feels that this is just a burden the States have got to assume if they wanted.” And you all know the history of the Act. Some States refused to assume that burden because they would not have any tax money to pay for it with. This is the point in the dialogue at which Congress if it had ever intended it would have said, “Congressmen, you may now have your States tax the Indians. Arizona, you can tax those 100,000 Navajos and pay for this jurisdiction if you assume it. Washington, you may tax those 26,000 Indians and you may pay for this jurisdiction if you assume it.” Congress didn’t. Congress left the Buck Act intact. It left the Trader Statute intact. It made no reference to the Taxation and Public Law 83-280 in terms of the specific grant that Congress’ Policy dictates. Now, if the Court were to uphold the State Supreme Court in this case, the consequences would be disastrous. It would mean an impel of all of the tax immunities of Indian tribes which this Court has said is not likely to be attributed to Congress than the Lone Wolf and Hitchcock case. It would be the rejection of the expressed language requirement which this Court required in the Squire versus Capoeman case. It would be an implied repeal of the Buck Act. It would be a rejection of your policy in Frost versus Wenie that federal statutes are not replied -- repealed by implication. It would be a repeal by implication of Trader Act. It would be a rejection of firm congressional policy that when Congress wants to repeal one of its statutes, it says so. And--
Potter Stewart: I’m just curious Mr. Pirtle, this is why a committee hearing so recent as 1953 should be locked up in the archives and available only by special permission.
Robert L. Pirtle: Your Honor, it was unpublished and one of those difficult situations in which I learned to Matthew Grant too late, almost, that you can only get those unpublished committee reports and typed up from the transcripts if you get special permission from the Committee itself and the Government did that in this case because it’s urgent that this Court see that there was a discussion concerning subsidy to the States. And that discussion made it clear that Congress never even considered in committee for a minute imposing any tax liability on the Indian people themselves. Now, congressional policy in 1953 said, “We want to fulfill this hiatus in law enforcement. We want States to be able to take jurisdiction.” In 1968, that policy is still intact except with consent of the Indian people. If there were a tax affreightment here, if there were a tax imposition, no Indian tribe in America would ever consent to any jurisdiction no matter how much it was lacking in law enforcement.
Warren E. Burger: But that was if the States might have a comparable reaction if they are deprived of tax revenues, isn’t that possible?
Robert L. Pirtle: The States neither were not getting any additional tax revenue, Your Honor and many of them refused to take jurisdiction just for that reason.
William H. Rehnquist: Mr. Pirtle, doesn’t your -- the argument you draw from the congressional policy that you’re mentioned depends were very large part on the notion that in 1953, the Congressmen from States with large Indian population would have viewed taxes on Indians as being a very lucrative source of revenue and declined to mention it or failed to come forward with it?
Robert L. Pirtle: No, Your Honor. You should read that language specifically. It’s in my reply brief which is the red one and in there they say, “Well, wait a minute, Mr. Soloway. If you’re going give jurisdiction to the States, these Indian people are not taxed, are they?” And he said, “Well, they pay certain taxes as off the reservation they pay taxes.” But he said, “But their land is not taxed, and they don’t pay income tax, and their corporations on the reservation don’t pay tax, do they? So, who’s going to pay for this?” That was the general tenor of the conversations. All of the Congressmen recognized there was no tax to be forthcoming from the Indian people. And they demanded that Congress subsidized it in some way and Congress decided not to. In North Dakota, in fact passed a statute saying, we take jurisdiction as soon as the BIA makes provision for a reimbursing this for the cost and it was held that that could not be done. I think I better save my last few minutes for rebuttal, Your Honor.
Warren E. Burger: Very well. Mr. Ziontz.
Alvin J. Ziontz: Mr. Chief Justice, may it please the Court. This is a tax case but we see it in a larger context. We see the case and I say, we are speaking as counsel for the Colville Confederated Tribes and amicus tribes as a case involving essential aspects of Indian tribal sovereignty. A concept which we think is long overdue for revitalization by this Court. And I would point out certain basic principles that I think in here, in this case. First, I think it’s necessary to start with the principle that Indian tribes are sui generis because of the special aspects of their position and I would point out five special aspects that apply here. We deal with a group of people, first of all, of specific ancestry with a special historic relationship to the United States and a relationship which involves a national honor. Secondly, the people occupy their own land area, an area with established boundaries reserved from non-Indian encroachment. This was the basic purpose of the United States in establishing that reservation and guaranteed to the Indians by the United States, a guarantee given before creation of State Government and looking towards the future encirclement of the reservation by State Government. Thirdly, the lands and the income from the lands are held in trust by the United States. A very significant legal factor because it is the foundation for the fiduciary relationship. That is to say the United States is trustee of lands for its Indian beneficiaries. This does not necessarily depend on any guardian ward principle. Fourth, a tribal government functioning over that territory according to a tribal constitution which was submitted to the United States and given approval by the United States. And finally, the land, the people and their Government are all subject to the plenary power of Congress and all under the tutelage of the United States. Now, given these factors which are present here and I think distinguished away the Oklahoma cases and (Inaudible). We have clearly in tribal sovereignty aspect. Tribal sovereignty does not derive from Congress. Congress did not grant the tribes their inherent power of self-government. Congress may restrict it. Congress may destroy it but unless Congress has done so, that sovereignty prevails. An essential element of that sovereignty is taxing power. The federal policy towards these tribal governments is undeniable. It is the strength of them. It is to preserve them, its institutions. Congress has reached the decision that this is a way for progress to be achieved for the Indian people. The Indian people have accepted that in issue. They responded to it. They were vitally involved in the affairs of their tribe. Educated Indians are participating in their tribal government. Indians who have served in the military, come back to the reservations and have run for office and are participating in tribal affairs. This is a viable, important concept which should not be glossed over in the concern between Congress and the States. Now, State of Washington here, although it argues that Public Law 280 give jurisdiction of taxes tribe, insists that even without 280, it has some kind of residual jurisdiction that it could’ve imposed this tax and in fact does impose the cigarette tax over all tribes in the State of Washington, quite apart from 280. Now, there are identified at least six basic principles in the cases that bar the State, bar any state from imposing any State taxes on a tribe which meets all these qualifications. There is, I say first of all, the concept of tribal sovereignty. Secondly, in the case of the Colville tribes, tribal preemption, the tribe has, subsequent to the arrest of Mr. Tonasket, passed its own statute. That statute is entitled to recognition. In State ex rel. Turtle versus Merrill, the Ninth Circuit recognized that a tribe which validly legislates, preempts the field and a state may not impair that legislation. And it should be noted that Washington law provides and the Attorney General has interpreted the law to mean that wherever the State has jurisdiction, it is exclusive. There is no concurrent tribal jurisdiction. It ousts the tribal jurisdiction entirely and particularly in the field of excise tax. If Washington state law applies in toto, then there is not an integrum left for tribal law. A third bar to the extension of the state taxes is the so-called infringement test and I suggest that one deserves careful attention because surely there should be some guidelines about what as to what kind of factual showing needs to be made at the trial level before the Court can conclude that there is or is not infringement. This should not be a judicial obstruction. Fourth is the Doctrine of Federal Instrumentality. I wouldn’t elaborate on that. That’s a familiar doctrine. Fifth is the Doctrine of Federal Preemption and the trader statute has been held to be a federal preemption of Indian commerce. And finally is the Doctrine of Federal Policy. State laws cannot invade an area which is contrary to or impedes a congressional policy. 280 has been urged by the State as giving it cart blanche to assert this tax liability on the Indians of the Colville reservation. I submit that 280 does not assist the State in its position. 280 clearly reserves out from state jurisdiction, the traditional tax immunity of Indians. I submit the exclusion statute, exclusion section, must be read as preserving all prior law. See Kirkwood versus Arenas which held to that effect. In summary, I would say that the Court in 1953, Congress was attempting to achieve several inconsistent goals and the lack of hearings perhaps attest to the fact that a statute was not drawn with the care that it should’ve been drawn with. On the one hand, it wanted to replace the jurisdictional tangle with the uniform system of state law and on the other hand, it also wanted to preserve Indian tribes on their territorial base. A careful examination of the statute shows an unmistakable congressional attempt to keep the State out of areas involving the use of trust property. There’s clearly no more direct example of use of trust property than an Indian conducting a grocery store on his allotment on the reservation. The federal policy looks towards Indians developing their lands in non-agricultural, non-natural resource ways, in getting into business. I believe that on behalf of the tribes, this Court deserves to -- the doctrine of tribal sovereignty deserves careful examination. It is a third factor in this three-way fight between the tribes, the Federal Government and the States. Thank you.
Warren E. Burger: Thank you gentlemen. We’ll resume in the morning.